                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

RUBBY JAMES GRAY                                                                   PLAINTIFF

v.                            Case No. 5:18-cv-00289 KGB-PSH

JOE PAGE, Warden,
Tucker Unit of the
Arkansas Department of Correction, et al.                                      DEFENDANTS

                                         JUDGMENT

       Consistent with the Order entered in this matter on this date, the Court dismisses without

prejudice plaintiff Rubby James Gray’s complaint.

       IT IS SO ADJUDGED this 19th day of August, 2019.




                                                    ________________________________
                                                    KRISTINE G. BAKER
                                                    UNITED STATES DISTRICT JUDGE
